L-n   ^ Str3    VED    ])8-21-00156-CV
                JAN 1          2022
                       g.f^iCRHs.clrrk
         !EIGHTH C0I;RT 0/            t
                              Case Wor08-21-OO156-CV




                              IN THE COURT OF APPEALS               FILEDIN
                                                                 COURT OF APPEALS
             FOR THE EIGHTH DISTRICT OF TEXAS - EL PASO
                                                                  JAN I 8 2022
                                                             ELIZABETH G. FLORES
                                                             _   CLERK 8th DISTPipt
              UPCURVE ENERGY PARTNERS, LLC, Appe//o/it

                                          V.


KURT MUENCH, LANCE MUENCH, MARK MUENCH,FRANK W.FOUTS, IV

                      AND SHEILA D. STIBOLT, Appellees



                                 On Appeal from the

     143rd JUDICIAL DISTRICT COURT OF REEVES COUNTY,TEXAS

                 Trial Court Cause No. 19-09-23159-CVR




  BRIEF OF APPELLEES SHEILA D. STIBOLT AND FRANK W.FOUTS, IV




                                  Pro Se Appellees'

 Sheila D. Stibolt                                       Frank W. Fouts, IV
 5058 Briarwood Circle N.                                17519 Sunset Dr.

 Klezer, Oregon 97303                                    Lowell, IN 46356
 peba4@yahoo.com                                         815-600-2902
                                 TABLE OF CONTENTS


Index of Authorities                                 ...page 3

      Tex. Prop. Code Chapter 5                        page 3

      Illinois Statue                                  page 3

      United States Constitution                       page 3

      Illinois Attorney Henry Repay                    page 3

      Trial Court's original final Judgment           page3/4

      Property Interests                               page 4

      The 1981 Deed.                                   page 4

      The Nonmaterial Correction Instrument             page 4

      Definition of "Prima Facie"                       page 4

Reference Citation Guide                                page 4

Statement of the Case..                                 page 5

Issue Presented                                         page 6

Statement of Facts                                      page 6

      I. Explanation                                     page 6

      M. Trial Courts Ruling                             page 6

      III. A Survivorship Deed                          page 7

      IV. The Problem                                   page 7

      V. The Solution                                   page 7

                                         2
      VI. The United States Constitution                                page 8

Argument                                                                page 8

Summary of Argument                                                     page 9

Conclusion and Prayer                                                   page 10

Certificate of Compliance                                               page 12

Certificate of Service                                                  page 13




                                Index of Authorities

Texas Property Code Chapter S

Sec. 5.028. & Sec. 5.030. Correction Instruments: Nonmaterial Corrections.

      Sec. 5.028. - (a-1)-(b),(c), "(d) -(1) & (2)."...(Appendix A)

      Sec. 5. 030. -(a)-(1),(2),(3),(4) -- (b). ...(Appendix A)

illinois Complied Statues Designation

      Property (765 ILCS 1005/1) Joint Tenancy Act...(Appendix B)

United States Constitution


      Article 1 Section 10 ...(Appendix C)

Illinois Attorney Henry Repay

       Repays explanation of the Illinois Designation ...(Appendix D)

Trial Court's original final Judgment
      Judge Swanson's final Judgment (Appendix E)

Property Interests

      Shows Property interests as 1/5 each for the 5 Grandchildren of Dorothy

      M. Werner (Appendix F)

The 1981 Deed


      Dorothy M. Werners 1981 deed transferring her property to her children

      (Appendix G)

The Nonmaterlal Correction Instrument

      Michael Lantry's signed copy of the nonmaterial correction (Appendix H)

Definition of "Prima Facie"

      (Appendix I)




                              Reference Citation Guide

Appellee's Sheila D. Stibolt and Frank W. Fouts, IV ... use these references to the

parties and the subject matter:

      "Fouts and Stibolt," "Stibolt and Fouts," "Sheila and I"

UpCurve Energy Partners, LLC:

      "UpCurve," UpCurves Counsel," "Appellant"
Dorothy M. Werner's Quit Claim Deed dated July 31,1981 acknowledging the

Transfer of the 160 acre parcel of land located with in Reeves County, Texas,

to her three children, recorded in Volume 408, page 81, Reeves County, Texas:

      The "1981 Illinois deed," the "1981 deed," the "subject property"

The Southeast 1/4 of section 28, Block C-8, Public School Lands, Reeves County,

Texas containing 160 acres of land;

      The "property,"   The "property in question"

Attorney Michael Lantry who drafted the 1981 Quit Claim Deed for Dorothy M.

Werner and signed the Nonmaterial Correction Deed:

      "Lantry"

Shirley Muench, Richard Werner, Geraldine Fox are the Grantees of the 1981 Quit

Claim Deed from Dorothy M. Werner, Their Biological Mother:

      "Grantees"




                             Statement of the Case

    The Appellee's Pouts and Stibolt adopt Appellant's Statement of the case.
                                   Issue Presented

Everyone has said the 1981 Illinois deed was an unambiguous deed but yet

everyone (except Sheila and I) are debating over the facts of seperate property vs.

community property. This Seems to be an ambiguous situation. The only Issue

that We can see is there is an ambiguous situation in an agreed upon

unambiguous deed. How Is this possible? Would we have this same debate If the

1981 deed was recognized as a Survivorship Deed? All of these debates would

disappear and the 1981 deed would be totally unambiguous. Actually as Dorothy

M. Werner, our Grandmother, intended It to be.




                               Statement of the Facts

I. Explanation; Sheila and I understand that this case only revolves around the

Separate Property or Community Property issues.

II. Trial Courts Ruling: The Trial Courts Ruling Is very Specific In that the 1981

Illinois quit claim deed did not explicitly include survivorship language, and

accordingly, the subject property was not transferred to the Grantees with rights

of survivorship (This was according to Texas). (Appendix E). The Trial Court never

says the Nonmateria! Correction Deed was not a valid Instrument. That deed was

not a scope of the case that was presented to the Trial Court.
lit. A Survivorship Deed: The Facts still remain that the 1981 deed was in fact a

survivorship deed in Illinois. Everyone associated with this case agreed that the

1981 deed was in fact a Survivorship Deed in Illinois where the deed was Created.

The Illinois Attorney followed the rules of Illinois which Required the Designation

that is clearly within the four corners which state ... "Not in Tenancy in Common

but in Joint Tenancy". Now there are very specific rules that must be followed for

a survivorship deed to be valid even in Texas. The Grantees followed these rules

from conception of the deed until there individual deaths. Our mother Geraldine

Fox was the last man standing and held complete ownership. Before her death

she transferred the property to the Grandchildren of Dorothy M. Werner as this

was our Grandparents intent.

IV. The Problem: When UpCurve Energy Partners, LLC said there was a problem

we quickly contacted the original drafter of the 1981 deed. Attorney Michael

Lantry. Even though 40+ years had gone by he could still understand the meaning

of the required Illinois designation that he placed within the four corners which

meant this was a survivorship deed in Illinois. Lantry gladly agreed to sign a

Nonmaterial Correction Instrument to clarify for Texas requirements the fact that

the 1981 deed was in fact a survivorship deed by inserting the words"with rights

of survivorship".

V. The Solution: Two Texas Attorneys Drafted that nonmaterial correction deed
according to Texas Property codes 5.028. and 5.030. for nonmaterial corrections.

(Appendix A)(Appendix D) Everything was recorded and followed according to

Texas property codes 5.028. and 5.030. (Appendix A) In the Texas property code

for nonmaterial correction it specifically states "prima Facie"... it must be

considered correct but can be challenged. Under 5.030. Correction instrument:

effect,(a - 2, 3, 4)(Appendix A). As of yet no one has challenged the nonmaterial

correction. Can we just assume that it is not valid because UpCurve says so? The

Texas code says Challenge it... We Welcome that challenge. How can anything be

decided without that challenge? So accordingly, according to Texas this

nonmaterial correction is a valid instrument.

VI. The United States Constitution: Moving on to the United States Constitution

Article 1 Section 10 clearly states: No State shall enter into any law impairing the

obligation of a contract. This is called the contract clause. Dorothy M. Werners

1981 deed was a contract that transferred her property to her three children with

the rights of survivorship. (Appendix C) Does Texas abide by the laws of the

Constitution of the United States of America?




                                     Argument

At this point the Argument stems around the nonmaterial correction deed. Was

the nonmaterial correction deed drafted to make a material change in the 1981
deed or was it made to clarify for Texas requirements what the Illinois deed

actually stated within the four corners, was the Illinois deed unambiguous in

Illinois as a survivorship deed? Did Lantry "Attempt" to change the Illinois deed

or did he only Clarify for Texas requirements? We feel the Illinois deed is very

clear and contains all the unambiguous information that is needed to support the

survivorship issue. Now if the 1981 deed was in fact a survivorship deed In

Illinois, Lantry only made a nonmaterial correction for Texas requirements. If this

was a valid survivorship deed would there be all of this debate on community

property vs. separate property? Everyone has said this deed was unambiguous,

so why has this seemingly turned into an ambiguous situation?



                              Summary of Argument

UpCurve Energy has totally ignored the facts surrounding the nonmaterial

correction instrument. They would prefer that it would just disappear or be

ignored. If UpCurve wishes to challenge the validity of this deed we Welcome

them to do so. If they wish not to challenge Lantry's nonmaterial correction then

they can't prove it is not valid and with that said it should stand as valid. UpCurve

states Appellee's Fouts and Stibolt have the burden of proving Superior Title. We

don't know how much more proof we can give you....We have Superior

Title...Now UpCurve needs to bear the burden of Superior Title.
                               Conclusion and Prayer

Sheila and I intended to have a Trial by Jury ... UpCurve Counsel verbally stated he

did not want this to happen. The only accomplishment that was made by

UpCurve Counsel regarding The Writ of Mandamus was to eliminate the Jury Trial.

Sheila and I had every intention of appealing the Trial Courts decision But Life

issues combined with the time restraint prevented us from proceeding forward.

Sheila and I would like the Trial Courts decision to be reversed in our favor by this

Appellate Court which would reconfigure the interest in the 160 acre tract as

follows: Kurt, Lance, Mark muench, Sheila and myself 1/S interest in the 160 acre

property as our Grandparents intended (Appendix F), excluding any other

interests. If for some reason that can't be accomplished we pray that this

Honorable Appellate Court sends us back to the Trial Court for us to have a Trial

by Jury.




                                         10
                                  Famous Quote


     "Any State, Any Entity, Any Ideology which fails to Recognize the Worth,

                          the Dignity, the Rights of Man...

                              That State is Obsolete."

                              Rodman Edward Serling



Respectfully Submitted,




Sheila D. Stibolt                               Frank W. Fouts, IV

5058 Briarwoo Circle N.                         17519 Sunset Dr.


Kiezer, OR 97303                                 Lowell, IN 46356

peba4@yahoo.com                                  815-600-2902


Pro Se                                            Pro Se




                                         11
                             Certificate of Compliance

      This is a document generated in wordpad that complies with the type-

volume limitations of Texas Rule of Appellate Proceedure 9.4(i)(2)(B) because it

contains 1,579 words, excluding the parts exempted by Texas Rule of Appellate

Proceedure 9.4(i)(l). In making this certificate of compliance, I am relying on the

word count of the human hand count method used to prepare the document.

This Wordpad program used 14-point typeface for all the text as we had no

footnotes.




Sheila D. Stibolt                               Frank W. Pouts, IV




                                         12
                              Certificate of Service

      I hereby certify that a true and correct copy of the foregoing has been

mailed through the United States Postal Service on January 10, 2022.




Sheila D. Stibolt                              Frank W. Pouts, IV




                                        13
                                                                          "^wM

                             CERTIFICATE OF MAILING




            All listed have been mailed true and correct copies through

                     United States Postal Service Priority Mail

                               on January 10, 2022

Hailey Suggs/Nicholas Miller

Graves, Dougherty, Hearon & Moody

401 Congress Ave., ste. 2700

Austin, TX 78701-3790




Michael Sanders

Sanders LLP

P. 0. Box 27932


Houston, TX 77227




Murray A. Crutcher, III

Atkins, Hollmann, Jones, Peacock, Lewis & Lyon

3800 E. 42nd St., ste. 500

Odessa, TX 79762
Sean M Guerrero


Stubbeman, McRae, Sealy, LaughliP; & Browder, Inc.

550 West Texas, suite 800

Midland, TX 79701




Sheila D. Stibolt                                    Frank W. Pouts, IV
PROPERTY CODE CHAPTER 5. CONVEYANCES                   http://www.statutes.leg{s.state.tx.us/Docs/PR/htm/PR.5.htm#5.026




          Sec. 5.027.       CORRECTION INSTRUMENTS:     GENERALLY.          (a)      A correction
 instrument that complies with Section 5.028 or 5.029 may correct an ambiguity
 or error in a recorded original instrument of conveyance to transfer real
 property or an interest in real property, including an ambiguity or error that
 relates to the description of or extent of the interest conveyed.
          (b)   A correction instrument may not correct an ambiguity or error in a
 recorded original instrument of conveyance to transfer real property or an
 interest in real property not originally conveyed in the instrument of
 conveyance for purposes of a sale of real property under a power of sale under
 Chapter 51 unless the conveyance otherwise complies with all requirements of
 Chapter 51.
          (c)   A correction instrument is subject to Section 13.001.

 Added by Acts 2011, 82nd Leg., R.S., Ch. 194 (S.B. 1496), Sec. 1, eff.
 September 1, 2011.


          Sec. 5.028,       CORRECTION INSTRUMENTS:     NONMATERIAL CORRECTIONS.                     (a)     A
 person who has personal knowledge of facts relevant to the correction of a
 recorded original instrument of conveyance may prepare or execute a correction
 instrument to make a nonmaterial change that results from a clerical error,
 including;
                (1)   a correction of an inaccurate or incorrect element in a legal
 description, such as a distance, angle, direction, bearing or chord, a
 reference to a plat or other plat information, a lot or block number, a unit,
 building designation, or section number, an appurtenant easement, a township
 name or number, a municipality, county, or state name, a range number or
 meridian, a certified survey map number, or a subdivision or condominium name;
 or

                (2)   an addition, correction, or clarification of:
                      (A)   a party's name, including the spelling of a name, a first
 or middle name or initial, a suffix, an alternate name by which a party is
 known, or a description of an entity as a corporation, company, or other type
 of organization;
                      (B)   a party's marital status;
                      (C)   the date on which the conveyance was executed;
                      (D)   the recording data for an instrument referenced in the
 correction instrument; or




23 of57                             PROPERTY CODE CHAPTER 5. CONV...                               3/13/2017 7:27 PM
PROPERTY CODE CHAPTER 5. CONVEYANCES                 http://www.statutesJegis.state.tx.iis/Docs/PR/htm/PR.5.htm#5.026


                 (E) a fact relating to the acknowledgment or authentication.
          (a—1) A person who has personal knowledge of f^ct-s relevant to the
 correction of a recorded original instrument of conveyance may prepare or
 execute a correction instrument to make a nonmaterial change that results from
 an inadvertent error, including the addition, correction, or clarification of:
          (!) a legal description prepared in connection with the preparation
 of the original instrument but inadvertently omitted from the original
 instrument; or

                (2)   an omitted call in a metes and bounds legal description in the
 original instrument that completes the description of the property.
      (b) A person who executes a correction instrument under this section may
 execute a correction instrument that provides an acknowledgment or
 authentication that is required and was not included in the recorded original
 instrument of conveyance.
          (c)   A person who executes a correction instrument under this section
 shall disclose in the instrument the basis for the person*s personal knowledge
 of the facts relevant to the correction of the recorded original instrument of
 conveyance.

          (d)   A person who executes a correction instrument under this section
 shall:

                (1)   record the instrument and evidence of notice as provided by
 Subdivision (2), if applicable, in each county in which the original
 instrument of conveyance being corrected is recorded; and
                (2)   if the correction instrument is not signed by each party to the
 recorded original instrument, send a copy of the correction instrument and
 notice by first class mail, e-mail, or other reasonable means to each party to
 the original instrument of conveyance and, if applicable, a party's heirs,
 successors, or assigns.

 Added by Acts 2011, 82nd Leg., R.S., Ch, 194 (S.B. 1496), Sec. 1, eff.
 September 1, 2011.
 Amended by:
          Acts 2013, 83rd Leg., R.S., Ch. 158 (S.B. 887), Sec. 1, eff. September 1,
 2013.



          Sec. 5.029.     CORRECTION INSTRUMENTS:     MATERIAL CORRECTIONS.                   (a)      In
 addition to nonmaterial corrections, including the corrections described by
 Section 5.028, the parties to the original transaction or the parties' heirs.



24 of57                           PROPERTY CODE CHAPTER 5. CONY...                                3/13/2017 7:27 PM
PROPERTY CODE CHAPTER 5. CONVEYANCES                    http://www.statutes,legis.state.tx.us/Docs/PR/htm/PR.5.htm#5.026


 successors, or assigns, as applicable may execute a correction instrument to
 make a material correction to the recorded original instrument of conveyance,
 including a correction to:
                (1)   add:
                      (A)    a buyer*s disclaimer of an interest in the real property
 that is the subject of the original instrument of conveyance;
                      (B)    a mortgagee's consent or subordination to a recorded
 document executed by the mortgagee or an heir, successor, or assign of the
 mortgagee; or
                      (C)    land to a conveyance that correctly conveys other land;
                (2)   remove land from a conveyance that correctly conveys other land;
 or

                (3)   accurately identify a lot or unit number or letter of property
 owned by the grantor that was inaccurately identified as another lot or unit
 number or letter of property owned by the grantor in the recorded original
 instrument of conveyance.
          (b)   A correction instrument under this section must be:
                (1)   executed by each party to the recorded original instrument of
 conveyance the correction instrument is executed to correct or, if applicable,
 a party's heirs, successors, or assigns; and
                (2)   recorded in each county in which the original instrument of
 conveyance that is being corrected is recorded.

 Added by Acts 2011, 82nd Leg., R.S., Ch. 194 (S.B. 1496), Sec. 1, eff,
 September 1, 2011.


          Sec. 5.030.       CORRECTION INSTRUMENT:      EFFECT.        (a)     A correction
 instrument that complies with Section 5.028 or 5.029 is:
                (1)   effective as of the effective date of the recorded original
 instrument of conveyance;
                (2)   prima facie evidence of the facts stated in the correction
 instrument;

                (3)   presumed to be true;
                (4)   subject to rebuttal; and
                (5)   notice to a subsequent buyer of the facts stated in the
 correction instrument.

          (b)   A correction instrument replaces and is a substitute for the
 original instrument.           Except as provided by Subsection (c), a bona fide



25 of57                              PROPERTY CODE CHAPTER 5. CONV...                                3/13/2017 7:27 PM
                                                                            765ILCS100S/ Joint l^ancy AcL



                      illMDfe 0^SB.9uaO
 KOT-3       Les'SiCrlfC.'. 1
                                            shall be deemed to be in tenancy in common and all conveyances
                                            heretofore made, or which hereafter may be made, wherein the
                                            premises therein mentioned were or shall be expressly declared
                                            to pass not in tenancy in common but in joint tenancy, are
                                            hereby declared to have created an estate in joint tenancy with
                                            the accon^anylng right of survivorship the same as it existed
                                            prior to the passage of "An Act to amend Section 1 of an Act
                                            entitled: 'An Act to revise the law in relation to joint rights
                                            and obligations, • approved February 25, 1874, In force July 1,
                                            1874," approved June 26, 1917.
                                             (Source: P.A. 86-966.)

                                                  (765 ILCS 1005/la) (from Ch. 76, par. la)
                                                    Sec. la. Whenever any contract for the purchase of real
                                            estate hereafter entered into shows that the title is to be
                                            taken by the vendees as joint tenant.8 and not as tenants in
                                            common, and one or more of such vendees die before the delivery
                                            of the deed to such vendees, then in such case no heir, legatee
                                            or legal representative of such deceased vendees shall have or
                                             take any right, title or interest under the contract or in such
                                             real estate, but the obligation of the vendor or vendors under

www.iiga.90v/Jegl8l8tion/ilc8fflC83.a8p?ActtD*2224&ChaptertO«82                                                                            1/5
                                        'Section 10-The US.Con6«ution(>,lln«-USCon8MuBonn^
 No State shaU enter into aqy Treaty, Alliance,    or Confederation- grant Lettera
fitMaiOUe and fieurisaL- coin Money,- emit MhofCredit- make
               T       ^                           Debts; pass any Ml o7A?a,nder
^POSt facto Law, or Law impairinfi rhp nh|i/taHon of rnni-T"ir-fr n.        ,
Title ofMnhility            B^nng me upjiqationofCorm:^ or grant any
No State shall without the Consent of the Congress, lay anyllmDi^ or Duties
n inspectionf
iLs         Laws: and the net Produce ofabsolutely 4ceL^
                                        all Duties and ImDosts l^bhv
UnVSir                                                   Use oSe                     A
oftS CmSss                                                                           Coflttaiji
No St^e shall, without the Consent of Congress, lay any duty of Tonnaoe
keep Troops, or Ships of War in time of Peace, enter into any AmleS or
                           State, or with a foreign Power, or engage in War unless
       y invaded, or in such imminenl Danger as will not admit of delay
                                                      Av}fm


        Message: Henry Repay
                             (4 reviews)
                                              Henry...Thank you for answering the question but I
                 930 West Locust             guess maybe I didnt present my question cor
                 Street, Belvidere.          rectly...! assume that "Joint Tenancy" in Illinois
                 !L. 61008-4226              means the deed passes to the surviving own-
                                             ers...so why would the Illinois Generai Assembiy
                 PRACTICE AREAS
                                             make a Statue/code cailed the "Joint Tenancy Act"
                 Bankruptcy and
                                             (765ILCS1005/)? and...why would an attorney
                 debt. Chapter 7
                                             drafting a deed in Illinois insert the language "Not
                 bankruptcy,
                                             in Tenancy in Common but in Joint Tenancy''...Why
                 Workers
                                             was the Statue created? and ...why use these
                 compensation,
                 Probate, General
                                             words in a property transfer deed if Joint Tenancy
                                             already means Survivorship?
                 practice, Personal
                 injury. Real estate         2/27/2021 8:28 AM
                                                                                                         rs


            > View fuii profile
         (https://www.awo.com                            Absent any designation, multiple owners of a prop
        /attorneys/61008-ll-henry-                       erty in Illinois are considered tenants in common.
           repay-1107113.html)                           While they hold an interest In the entire property,
                                                         their ownership "shares" would pass through their
            Archive    0 Spam                            respective estates upon their passing. Statutorily,

                                                                                                              2000

                                             Type your message




                                                Submit


                                           By submitting this form, you agree to our Terms of Use (/support/terms),
                                           Community Guidelines(/support/community_guldellnes) and Privacy Policy
                                           (/support/privacy).




1 of2                                                                                                     3/2/2021,8:21 AM
                                                                      ://www.awo.com/)


                                         Henry Repay
                                                       (4reviews)




                           ienancy"...Why was the Statue created? and ...why use these
                           words in a property transfer deed if Joint Tenancy already
                           means Survivorship?



                                                                                    IS T\i€. "PeSt £.^3PfT40W^
                                   Absent any desionation. multiple owners of a property in Illinois
                                   are considered tenants in common. While they hold an interest
                                    in the entire property, their ownership "shares" would pass
                                    through their respective estates upon their passing. Statutorily,
                                    the common altematives are joint tenancy and tenancy by the
                                  , entirety, each of vrhich have the attribute of survivorship. To
                                   create one of these forms of ownershipf^compliance with thi^
                                   enabling statute is requlred?^he Joint Tenancy Act was very
                                   specific in the language It required to create a joint tenancy
jitSuLu-^                        ^ and,
                                   dtiu. as
                                         ab such, most aeeos
                                            sucn. most deeds vou
                                                             you see
                                                                 see will
                                                                     will contain
                                                                          contain the
                                                                                  the full
                                                                                      full
^                                  statement that you mention. This has been relaxed a bit in the
                                   last few years, but many attorneys will still follow it (either as a
                                   "safety net" or because the forms they use have always
                                   contained the language). Likewise, there are specific
                                   requirements for a tenancy by the entirety.
                                                                                                     2000

                          lyps your messace...




                             Submit


                       By submitting this form, you agree to our Terms of Use
                       (https;//www.awo.com/support/terms), Community Guidelines
                       (https.7/www.awo.com/support/communlty_guidefines)and Privacy Policy
                       (https://www.awo,com/support/privacy).

    aeV/A^A)9ers/8kiD /GneDrive/DesktooMessaoftsHenrvReoau.A\nm.him
r-vi




       I   ,
RE;    raa^Nn. 19-09-23159-CVR
       Kurt W.Muench,et al v. Upcurve Energy Partners, LLC,et al
       in the District Court in and for Reeves County. Texas, 143"^ Judicial District

Counsel and self-represented parties:

       On May 22,2020,the court conducted a hearing on the various summary judgment
motions filed 1^ the Plaintiffs and Defendants. The court took the matters under advisement
       Having considered the pleadings, the motions and the responses, the summary judgment
evidence, and the argument of counsel at the May 22, 2020 hearing, the court rules on the
motions as follows:

       1.     The court fmds that, pursuant to the parties' First Amended Joint Stipulation, filed
              on April 29, 2020, the 3 grantees named in the subject 1981 Quit Claim Deed,
              Shirley A. Muench, Richard A. Werner, and Geraldine Fox (hcrcm,the
              "Grantees"), were the children ofthe grantor, Dorothy M. Wemer.

       2.      The court finds that the Grantees, as the children of Dorothy M. Werner, were the
               natural objects of the bounty of Dorothy M. Werner.

       3.      The court finds that the transfer of the 160 acres in Reeves County, Texas(herein,
               the "Subject Propcrt>'")from Dorothy M. Wemer to the Grantees was a gill, rather
               than a sale.


       4.      The court finds that the Grantees received the Subject Property as their separate
               property.

       5.      The court finds that the 1981 Quit Claim Deed did not explicitly include
               survivorship language, and accordingly, the Subject Property was not transferred
               to the Grantees with rights of survivorship.

       6.      The court grants the Plaintiffs' traditional motion for summary judgment

        7.     The court denies the Defendant' motions and cross-motions for summary
               judgment.

        8.     Ihe court gives permission for an interlocutory appeal.
       The court directs Mr. King to prepare and present a form ofjudgment to opposing
counsel and the self-represented parties for approval as to form, and for subsequent filing \vith
the court.



                                              Yours truly.



                                              Mike Swanson


MS/ba
                                                                                                                       IF 1981QCD GRANTS RIGHTS OF
 Result: MuenchG: 20% each
                                                            Dorothy                                                       SURVIVORSHIP; Position of
                                                                                                                                 Fouts and Stibolt
  Fouts and Stibolt: 20% each
                                                            Werner
                                                           CCD.tJtf 31, xm In e¥«n 1/M to SMrlry A. Muench.Mch*^ A.
                                                                             Wencf.GenMlne Foe




                                                                                                                              Geraldine Werner Fouts
Shirley A. Muench Earl Muench                                                                 Geraldine Mae Robinson            Fox (last to survive)
                                               Richard A. Werner                                         Werner                                               James E. Fox, Sr.

 Died Intestate, 1998   Died Intestate, 2014   Died Intestate. 1999                          Died Intestate,2006         QCD,July 8 2003 in even l/5ths to:    Died Intestate. 1983


                                                                                     Billie Carol Robinson Reed
        Kurt Werner Muench                                                                                              Sheila Diane Stibolt                    Ronald Fox

                                                                                      James Robinson                                                             James Fox
                                                                                                                        Frank "Skip* Williams Fouts, Sr.
          Lance Anthony Muench
                                                                                         William Robinson                                                       Jeffrey Fox
                                                                                                                         Kurt Werner Muench
          Mark Alex Muench
                                                                                          Robert Robinson                 Lance Anthony Muench                   Larry Fox

                                                                                                                           Mark Alex Muench




                                                                                                                       20% Ownership
                                                                                                                                  Each.
S7ATS Ov* ILLlJfOJS    )
                       )   33
COiniTX OP COOK        )

                                QUIT CLAirS I33BD

       Kiio;^ ALL KEK BY TRSSE FSESSNT, (Riat I, Dorothy M. Werner,

a widow and not- remarried, for and in oonalderation of Ten and
00/100 Dollars and other good and valuable consldarabions to me
in hand paid by Shirley A. Muench, Richard A» Werner and Oeraldine
FoXf     have granted, sold and conveyed, AHD BY THE^ PRESSi?T3
do grant, sell and convey unto the said Shirley Muench of the
Village of Homowood, Richard A, Werner of the City of Park Porest,
and Oeraldine Fox       of the city of Park Forest all being of the

County of Cook and State of Illlnola,..not In Tenancy In Common but
in Joint Tenancy, all that certain property located in the County

of Reeves and State of Texas described as follows:

       The Southeast one-fourth (S5%) of Section 28, Block C-S,
       Public School Land Survey, Reeves County, Texas, con
       taining 160 acres of land,

       TO HAVS AiTD TO HOLD the above described premises together with

all and singular the rights and appurtencas thereto in any wise be

longing, unto the said Shirley A, Kuench, Richard A» VTex^er and

deraldine Fox,        their heirs or assigns forever.   And I do hereby

bind myself, my heirs, executors and administrators to warrant

and forever defend all and singular the said premises unto the

said Shirley A. Muench, Richard A. Werner and Geraldine Fox,

their hairs and assigns, against every person whomsoever, lawfully

claiming or to claim the same or any part thereof.

       WITNESS Diy hand, this     9/    day of July A.D.          ^Si;
and delivered in the presence of                        31/         and

 £"    '    - I

                                         - 2.




         S-rAXS OP ILLINOIS       )
                                  ) S3
         COONTY" OP COOK          )

               ' Before me                           ^ Notary Public on

         this day personally appeared Doro^y      Werner, known to me to
         be the person whose napie is subscribed to the foregoing instru-
         nent, and acknowledged to me that she executed the same for the
         purposes and consideration therein expressed.
                 Given under my hand and seal this ^ \          day of July 1991.


         ^ \      •-                                .rozarT
        \ C. i-9'                                           ■        N
   6- ' ''-i
v.V; •■^^^ -..^/.^dssfcission Zxpires:




         This instrument prepared by Michael Lantry, lSl59 Dixie Ewy.,
                                                         Homewood, Illinois z-.
                                                                          RLcD r DR RSCORO
                                                                        RSEVES cou^rr/.
                                                                      Apr 24,.20t? sS    rSZtiTJ




                             CORRECTION QUIT CLAIM DEED
                                    (Nonmaterial Correction)

Date:     April            3,2017

Person Execnting tibis Correction Quit Qafm Deed:          Michael l^anfaty(''Lantiy^

Mailing Address ofLantry:

        18159 pixie Hi^iway;Siiite2
        Homewood,IL 60430

D^riptioB of Conveyance Being Corrected (the"Or^al Conveyance'^:
        Dane:                 Jdy31,19SI

        (iiantor:             Doiothy M.Werner,a mdow and notleuianied

        Grantees:              Shirley Muench, Ricbaid A, Werner, and Geraldine Fox, as joint
                              tenants and not as tenants in conunon

        Property Description: The Southeast one-fbinth (SEl/4)of Section 28,Block C-8,Public
                               School Land Sorvey, Reeves County, Texas, containing 160 acres
                               ofland

        Recording Data:        Vohime 408,Page 81,Deed Records ofReeves County,Texas

Error Being Corrected:

        The words 'Vitii rights of survivorship'' were inadveitentiy excluded horn die Origlna!
        Conveyance after the words "not in Tenancy in Coinnion bat in Joint Tenancy"(in the
        first paragraph ofthe Original Conveyance).

CorrectioD:

        Adding tite words "widi rights of survivorship" to die Orighial Conveyance after die
        words "not in Tenancy in Commoii Init in Joint Tenancy"(in the first paragraph of die
        OrigiDai Conveyance).

        Other than the stated correction, no changes are being made hereby to the Original
        Conveyance as origmaliy recorded, and die eftective date of diis Correction Quit Claim
        Deed relates back to the effective date ofthe Original Conveyance.




CcnecdMi Quit Claim Deed                                                                Page 1 of4
V-'
                                                                                                                 ■V




                Facts Relevant to tibc Corrccfioii:

                       ^tor intended to convey her inteawt in the Property to Grantees as joint feni.nh: wifli
                       ^ts of survivemhip, and not as tenants in common. This intent is clear ftom the woids
                       ^ in Tenanqr in Common but in Joint Tenancy" in the first paragi^ of the Orieinal
                       ^veyafice. The words "with ri^ts of survivOTship" were inadverteittly excluded ftom
                       ^ On^ Conveyance as they are not necessay in Gramor's borne jurisdiction of
                       iliinois.

                ^xs for Personal Knowledge of Facts Rdevaat to the Correethm:
                       Larrtiy was the attorney rcpresttiting Grantor who drafted the Original Conveyance.
                       Lantry has persona! knowledge of the fects lelevairt to fee (XMrcction - he icnows what
                       Graotor lot^ded.

                       A        ofthis Correction Quit Claun Deed and notice has be^ provided to each party to
                       fee Ongmal Conveyance (or their heirs and assi^). Evidence of notice is attached to
                       this ejection Quit Claim Deed as Exhibit "A"


                                   (M
               M


                                                      AckBowIedgment

               State&f

               CoDoty of /Q-yo jx
                      This instrument was acknowledged before me on the ?A^day of /Qf)Ni)
               2017, by Michael LaDby,                                       ^


               (Personalized Seal)                                N      Public

                          CFRCIALSEAL
                         CHARLES LANTRY
                   NOTARY PUaJC - STATE OF ILLINOIS
                    MY COMMISSION eXPlRES^)1/24/20



AFTER RECORDING RETURN TO:
Eric C. Camp
Decker Jones, P.O.
Burnett Plaza, Unit #46
801 Cherry Street, Suite 2000
Fort Worth, Texas 76102                                                                             Page 2 of4
                                         Exhibit

                                 AFPTPAVrr OF MAIUWG                                               ^
                                                                                                   o
STATE OF TEXAS               §                                                                     L
                             §
COUNTY OF TARRANT            §
                                                                                                   4
BEFORE ME,the imdefsigaed authoiity, state ofTexas    §
                 §
Coonty ofTarraat §                                                                                          o
                                                                                                            J

       Swom to and subscribed to before me on the   l'1^^ day of iLQtdi ,2017, by
Tiraofoy E.Malone.
                                                                                                            4



                                                     (dMa d 'Suh,
                                                                                                            I


                                                                                                            4
                                               "Motary Public               'J                              G
                   i©.TiEra
             liolMyiD489139^^
           MyOofwiiiBsion       i
                Aprff4,2e^0     i


                                                                                                            P
                                                                                                            G



                                                                                                            0
                                                                                                            r>
                                                                                                            y

                                                                                                            1
                                                                                                            3




                                                                                   O- ?lo!^=e2
                                                                           COilj'iTV CLirI?JC
                                                                             Apr 24 ??i 51:87 PSl
                                                                      IJc'fcEVES
                                                                Br.                             . D?!r:.r




CbriectKm Quit Churn Deed                                                     P^4of4
Prima Facie I Real Estate Words                                                                                          https://www.realestatewor(is.com/prima-facie-




                                                             HOME       ABOUT       CONTRIBUTORS         CONTACT




        PRIMA FACIE
                                                                                                                                     Vbu are here: » Home   Facio




            In Latin meaning at first sight and refers to a fact which is presumed to be true or legally sufficient to
            establish that fact unless it is retnjtted or disproved by evidence to the contrary.                          SEARCH TERMS BY LETTER



                                                                                                                             A


                                                                                                                          0B


                                                                                                                          0C


                                                                                                                          © D


                                                                                                                          © E


                                                                                                                          © F


                                                                                                                          © G


                                                                                                                          0H


                                                                                                                          © I


                                                                                                                          © J


                                                                                                                          © K


                                                                                                                          © L


                                                                                                                          © M


                                                                                                                          © N


                                                                                                                          0O


                                                                                                                          © P


                                                                                                                          00


                                                                                                                           © R


                                                                                                                          © S


                                                                                                                           © T


                                                                                                                           © U




1 Of2                                                                                                                                                  1/3/2022,11:04 AM